            Case 3:20-cv-06700-SK Document 1 Filed 09/24/20 Page 1 of 22




1    CARLSON LYNCH, LLP
     Todd D. Carpenter (CA SBN 234464)
2    tcarpenter@carlsonlynch.com
     Scott G. Braden (CA SBN 305051)
3    sbraden@carlsonlynch.com
     1350 Columbia Street, Suite 603
4    San Diego, CA 92101
     Tel: 619-762-1910
5    Fax: 619-756-6991
     HINDMAN APC
6    Jesse Hindman (CA SBN 222935)
     jesse@hindmanapc.com
7    402 W. Broadway, Suite 1520
     San Diego, CA 92101
8    Tel: 619-255-4078
9    Counsel for Plaintiff and Proposed Class
10                                UNITED STATES DISTRICT COURT
11                               NORTHERN DISTRICT OF CALIFORNIA
12   ERIN NORMAN, on behalf of herself and all             Case No.
     others similarly situated,
13                                                         CLASS ACTION COMPLAINT
                    Plaintiff,
14                                                         JURY TRIAL DEMANDED
             v.
15
     UBER TECHNOLOGIES, INC., NEUTRON
16   HOLDINGS, INC., SEGWAY, INC. WHICH
     WILL DO BUSINESS IN CALIFORNIA AS
17   SEGWAY INC. OF DELAWARE, and XIOAMI
     USA LLC,
18
                    Defendant.
19

20

21          Plaintiff Erin Norman (“Plaintiff”), brings this action on behalf of herself and all others
22   similarly situated against Defendants Uber Technologies, Inc. (“Uber”), Neutron Holdings, Inc. doing
23   business under the name Lime (“Lime”), Segway, Inc. (“Segway”), and Xioami USA LLC (“Xioami”)
24   (collectively, with Segway, the “Manufacturer Defendants”) and states:
25                                      NATURE OF THE ACTION
26                 Beginning in 2017, scooter rental companies (Bird, Lime, Jump) have proliferated
27   around the United States—offering consumers a purportedly safe and convenient way to navigate cities
28   as opposed to public transportation or automobiles.


                                                 1
                                      CLASS ACTION COMPLAINT
                Case 3:20-cv-06700-SK Document 1 Filed 09/24/20 Page 2 of 22




1                    Jump, a division of the ride-sharing app company, Uber, is one such scooter rental

2    company and has deployed a fleet of tens of thousands of scooters in cities across the country,

3    including, inter alia, Atlanta, Denver, New Orleans, Tampa and San Diego. Uber recently sold its

4    “Jump” business to Lime in or around May 2020 (hereinafter, the entities are collectively referred to

5    as “Jump.”).

6                    Jump advertises its scooters as “fun, affordable, and easy to use” and as requiring no

7    instruction of any sort before a rider is able to lease a scooter and ride it. All a prospective rider needs

8    to do is download an application to their smartphone, use the app to locate an available scooter, activate

9    the scooter with the app, and begin riding.
10                   To ride a scooter safely, due to the design and geometry of the vehicle, a rider must

11   always use both hands. Attempting to ride a scooter with one hand causes it to become very unstable—

12   a danger that increases with speed. Scooter manufacturers display warnings about the dangers of one-

13   handed operation of a scooter prominently in the owner’s manual.

14                   Both the Manufacturing Defendants who designed and sold the scooters to Uber and

15   Lime are well aware that these scooters will be operated on city streets and that riders must obey all

16   traffic laws while riding.

17                   Further, Defendants are well aware that virtually every state, including California,

18   requires bicycle or scooter operators to employ hand signals when making turns if their bicycle or

19   scooter is not equipped with an alternate means of signaling a turn.

20                   Jump does not warn its customers that following traffic laws will require operation of a

21   scooter in a manner that is well known to be dangerous to passengers.

22                   The Manufacturing Defendants designed and intended their scooters to be used on city

23   streets where signaling is required as a matter of law, but they did not equip their scooters with any

24   device or mechanism to safely signal a turn while operating the scooter with both hands. Following the

25   deployment of the scooters, the Manufacturing Defendants have actual knowledge that the scooters

26   have been and continue to used in this manner; as an alternative to motorized transportation on city

27   streets.

28


                                                   2
                                        CLASS ACTION COMPLAINT
             Case 3:20-cv-06700-SK Document 1 Filed 09/24/20 Page 3 of 22




1                   As a result of the design defects, failure to warn, breach of express and implied

2    warranties, and negligence of Defendants, Plaintiff was severely injured while riding a Jump scooter

3    and operating it in a manner prescribed by the laws of California. Ms. Norman brings this suit both to

4    compensate her for her significant personal injuries, but also to seek a public injunction against

5    Defendants enjoining them from selling or leasing scooters in the State of California without first

6    providing the necessary warnings and/or providing a safe means of legal operation.

7                                        JURISDICTION AND VENUE

8                   This Court has original jurisdiction of this Action pursuant to the Class Action Fairness

9    Act, 28 U.S.C § 1332 (d)(2). The matter in controversy, exclusive of interest and costs, exceeds the
10   sum or value of $5,000,000 and at least some members of the proposed Class have a different
11   citizenship from Defendants.
12                  The Northern District of California has personal jurisdiction over Defendants because

13   each Defendant is a corporation or other business entity authorized to conduct and does conduct

14   business in the State of California. Defendants are registered with the California Secretary of State to

15   do sufficient business with sufficient minimum contacts in California, and/or otherwise intentionally

16   avails themselves of the California market through the placement of their scooter products into the

17   stream of commerce throughout major metropolitan cities in California, including in the Northern

18   District.

19                  Venue is proper under 28 U.S.C. § 1391(b)(2) because Defendants transact substantial

20   business in this District. A substantial part of the events giving rise to Plaintiff’s claims arose here.

21                                                   PARTIES

22                  At the time of the incident described in this complaint, Erin Norman was a resident of

23   San Francisco, California. Ms. Norman currently lives in Lakewood, Colorado.

24                  Uber Technologies is a Delaware corporation, with headquarters in San Francisco,

25   California.   In addition to ride-sharing services, Uber offers scooter rental services through its

26   subsidiary, Jump.

27

28


                                                   3
                                        CLASS ACTION COMPLAINT
             Case 3:20-cv-06700-SK Document 1 Filed 09/24/20 Page 4 of 22




1                    Lime is a U.S. company with headquarters in San Francisco, California. Lime offers

2    dockless vehicles which users find and unlock via a mobile app which knows the location of available

3    vehicles using GPS. Lime recently purchased the Jump business from Uber.

4                    Segway is a U.S. company with headquarters in Bedford, New Hampshire. As of April

5    2015, Segway is a wholly-owned subsidiary of Ninebot, Inc., a Chinese transportation/robotics

6    company, headquartered in Beijing, China. Segway/Ninebot manufacture and sell numerous motorized

7    personal vehicles, including the electric scooters marketed, distributed, and leased by Lime and/or

8    Uber.

9                    Xiaomi USA, is the U.S.-based subsidiary of Xiaomi, a Chinese electronics company
10   based in Beijing, China. Xiaomi USA is based in San Jose, CA. Xiaomi manufactures numerous
11   electronic and robotic devices, including the electric scooters marketed, distributed, and leased by Lime
12   and/or Uber.
13                                         FACTUAL BACKGROUND

14   A.      Electric Scooters Are Unstable Unless Operated with Both Hands

15                   While scooter manufacturers and scooter leasing companies like to claim that scooters

16   are easy to ride and as safe as bicycles, that is not the case.

17                   Electric scooters are much less stable than bicycles. On a scooter, as compared to a

18   bicycle, the handlebars and tires are all on the same axis of rotation, unlike bicycles that have an offset

19   between the handlebars and front tire. The lack of offset on a scooter makes the scooter more unstable

20   than a normal bicycle, especially at speed.

21                   Because the scooter’s front wheel is almost directly in line with where the rider stands,

22   it makes the scooter more prone to tipping over. In contrast, a bicycle has a longer wheelbase. The front

23   wheel of a bicycle is larger than a scooter’s and the wheel is further out in front of the rider. All of this

24   makes bicycles more stable and more forgiving when a rider encounters roadway unevenness.

25                   Additionally, scooters have much shorter handlebars than bicycles. This means that

26   relatively small movements of the hands on the handlebars can translate to greater turning of the tire,

27   increasing instability, especially at speed. In other words, scooters have a much smaller margin for

28   error than bicycles and much more easily become unstable with less movement.


                                                    4
                                         CLASS ACTION COMPLAINT
               Case 3:20-cv-06700-SK Document 1 Filed 09/24/20 Page 5 of 22




1                     Finally, scooters have much smaller tires than bicycles, adding to their comparatively

2    greater instability. Larger tires more easily deal with rocks, cracks and potholes than the scooters’

3    smaller tires, which are solid as opposed to air-filled. The scooters’ smaller, solid, wheels are much

4    less forgiving on roadway imperfections than larger, air-filled bicycle wheels. A small rock or height

5    differential that can be easily navigated over by a bicyclist, can easily cause an electric scooter rider to

6    lose control and crash. Smaller tires are also more prone to wobble at speed than larger tires.

7                     If an electric scooter rider takes his or her hand off the handlebars to signal that the rider

8    is turning or stopping, as the California Vehicle Code requires, the rider’s risk of losing control and

9    crashing is greatly increased. Complying with the law puts the scooter rider at great risk.
10                    All of these factors that render scooters less stable than bicycles are known to

11   Defendants. Indeed, Segway/Ninebot expressly warns its customers that operating a scooter safely can

12   only be accomplished with both hands and places this, or similar, warnings in its owner manuals: 1

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     1
         https://store.segway.com/pub/media/wysiwyg/warranty/kickscooter-es-user-manual.pdf
                                                      5
                                        CLASS ACTION COMPLAINT
              Case 3:20-cv-06700-SK Document 1 Filed 09/24/20 Page 6 of 22




1    B.       Electric Scooters Are Not Equipped with Turn Signals

2                    None of the electric scooters marketed, deployed, and leased by Defendants Uber or

3    Lime to the public in California, which on information and belief, are manufactured by Defendants

4    Segway and Xiaomi USA, are equipped with electric turn signals.

5                    The technology exists to add turn signals to the scooters. Manufacturers of personally

6    owned scooters have added turn signals.

7                    Additionally, aftermarket turn signal products are widely available which can be affixed

8    to personally owned scooters for safer operation. However, the scooters deployed on the public by

9    Defendants for single use, app-based leasing, expressly prohibit any modification to the scooters.
10   According to Lime’s User Agreement, users must “return (meaning locking up and/or deactivating) a
11   Product in the same condition in which you received it. If you damage it (accidentally or intentionally),
12   or fail to properly return it and damage occurs, you’ll be responsible for the associated costs.” 2 Lime
13   scooters also have an express 24 hour limitation on use, so it would be illogical for any user to attempt

14   to add turn signals to a scooter.

15                   There is no excuse for Defendants not to add turn signals to the electric scooters

16   deployed on the unsuspecting public. If these Defendants cared about the safety of their riders, they

17   would add turn signals to every scooter in their fleet.

18   C.       California Law Requires Riders to Signal with One Hand When Turning or Slowing
              Down/Stopping if No Other Means of Signaling Is Available
19

20                   Under California Vehicle Code Section 21221, electric scooter riders are required to

21   follow the same rules applicable to motorists.

22                   California, like most states, requires the operator of any vehicle to signal before turning.

23   Vehicle Code Section 22107 requires the use of a signal before turning. More specifically, California

24   Vehicle Code Section 22108 requires that “[a]ny signal of intention to turn right or left shall be given

25   continuously during the last 100 feed traveled by the vehicle before turning.”

26                   California Vehicle Code Section 22109 provides that “[n]o person shall stop or

27   suddenly decrease the speed of the vehicle on a highway without first giving an appropriate signal in

28
     2
         http://www.li.me/user-agreement
                                                    6
                                         CLASS ACTION COMPLAINT
            Case 3:20-cv-06700-SK Document 1 Filed 09/24/20 Page 7 of 22




1    the manner provided in this chapter to the driver of any vehicle immediately to the rear when there is

2    an opportunity to give the signal.”

3                      Thus, a scooter rider cannot turn right or left, slow down or stop before signaling under

4    California law.

5                      California Vehicle Code Section 22110 provides that “[d]rivers of vehicles not required

6    to be and not equipped with turn signals,” like scooters, “shall give a hand and arm signal when required

7    by this chapter.”

8                      California Vehicle Code Section 22111 specifies the way in which hand signals shall be

9    given: “All required signals given by hand and arm shall be given from the left side of a vehicle in the
10   following manner: (a) Left turn--hand and arm extended horizontally beyond the side of the vehicle.
11   (b) Right turn--hand and arm extended upward beyond the side of the vehicle, except that a bicyclist
12   [or scooter operator] may extend the right hand and arm horizontally to the right side of the bicycle [or
13   scooter]. (c) Stop or sudden decrease of speed signal--hand and arm extended downward beyond the
14   side of the vehicle.”
15                     Thus, under California law, if a scooter operator is turning, stopping, or slowing down,

16   the operator of the scooter must—for 100 continuous feet—operate the scooter with one hand while

17   giving the prescribed signal with the other hand. In the case of braking, this would require the operator

18   to both operate the brake and steer the scooter while giving the appropriate hand signal.

19   D.     Defendants Knew That Jump Scooters Would be Operated in an Unsafe Manner and
            Failed to Properly Warn
20

21                     Defendants were and continue to be aware that Jump Scooters would be operated in an

22   unsafe manner on California roadways.

23                     Uber expressly requires all of its riders to agree to obey all traffic laws while operating

24   a Jump scooter.

25                     With the recent acquisition of Jump by Lime Scooters 3—merging two of the largest

26   scooter rental companies into one organization—the Jump Scooter webpage now redirects its

27
     3
28    In May, Lime acquired Jump and the two companies now are a single entity. See “Lime now owns
     Uber’s Jump bike and scooter service” https://www.engadget.com/uber-lime-investment-
     144314796.html (last accessed July 22, 2020).
                                                   7
                                     CLASS ACTION COMPLAINT
              Case 3:20-cv-06700-SK Document 1 Filed 09/24/20 Page 8 of 22




1    customers to the Lime’s website for purposes of safety information and rules that renters must follow

2    when operating a Jump or Lime Scooter.

3                    The Lime website expressly notes both the requirement to follow all traffic laws and

4    the requirement that Jump/Lime scooters be operated with one hand when turning or stopping.

5                    Specifically, Lime’s User Agreement provides:

6             While we do our best to educate you on local laws governing how to use our Products,
              please ensure that you have familiarized yourself with these laws as well, which you
7             must follow when you use our Services. Don’t use our Services in prohibited areas,
              and make sure you understand the laws on sidewalk use, parking, seat belts, child safety
8             seats and alcohol/drug use during operation. 4

9                    Specifically, Lime’s website advises all riders it must follow all traffic laws when riding
10   a Jump/Lime Scooter:
11

12

13

14

15

16

17                   Then, on the same page, and just below the image above, Lime/Jump make clear that
18   this requirement necessitates the operation of the scooter with one hand when turning or stopping:
19

20

21

22

23

24

25

26

27

28
     4
         http://www.li.me/user-agreement
                                                   8
                                        CLASS ACTION COMPLAINT
              Case 3:20-cv-06700-SK Document 1 Filed 09/24/20 Page 9 of 22




1                    The Manufacturing Defendants are well aware that the scooters they manufacture for

2    Uber/Lime will be operated on public roadways and subject to Uber/Lime’s rules, which require the

3    rider to operate the scooter consistent with California traffic laws, including the requirement that the

4    scooters be operated with only one hand while signaling.

5                    Jump is likewise well aware that its scooters will be operated on public roadways:

6             There will not always be a designated place for you to ride, such as a bike lane, so
              exercise caution when riding around cars and other traffic (we aren’t responsible for the
7             actions of drivers, pedestrians, or other third parties). 5

8                    Despite this knowledge, and despite knowing that it is unsafe to operate a scooter with

9    one hand, the Manufacturing Defendants deliver scooters to Uber and Lime without any alternative
10   manner to indicate either turning or slowing/stopping, such as the inclusion of turn signals and adequate
11   brake lights, when such options are available and could be easily incorporated into the scooter’s design
12   at a reasonable cost.
13                   In short, electric scooters are very unstable and require two hands. Following California

14   law and giving hand signals is dangerous for a scooter rider. The only way to cure this danger is for

15   scooter companies, including Defendants, to either make the scooters more stable, or to add electric

16   turn signals to the scooters, permitting riders to comply with the California Vehicle Code while keeping

17   both hands on the handlebars at all times. The Defendants’ scooters also fail to adequately warn users

18   of these risks because they do not warn that scooter riders’ compliance with the California Vehicle

19   Code causes Defendants’ scooters to be inherently unsafe to ride.

20   E.       Plaintiff Followed California Traffic Laws and Was Injured

21                   On August 26, 2019, Plaintiff Norman downloaded the Jump application onto her

22   smartphone and opened an account with Jump for the purpose or renting scooters to travel around the

23   San Francisco area.

24                   When registering as a user, Norman read the rules requiring her to abide by all

25   applicable traffic laws in all respects while operating a Jump scooter, which included the requirement

26   that she use hand signals when initiating turns or slowing/stopping a scooter.

27

28
     5
         https://www.li.me/user-agreement
                                                   9
                                        CLASS ACTION COMPLAINT
            Case 3:20-cv-06700-SK Document 1 Filed 09/24/20 Page 10 of 22




1                    On October 29, 2019, at 5:50 p.m., Norman used the Jump application on her

2    smartphone and initiated a scooter rental in San Francisco.

3                    Approximately 15 minutes later, Norman was operating her scooter at the intersection

4    of Pierce St. and Haight St. in San Francisco, when she removed her hand from the handlebars of the

5    scooter to signal that she was initiating a turn.

6                    When Norman removed her hand from the handlebar of the scooter, the scooter became

7    unstable and Plaintiff lost control of the scooter and the scooter turned quickly, sending Plaintiff falling

8    to the concrete.

9                    Police and ambulance were called to the scene of the accident and Norman was taken
10   to the hospital, CPMC Davies Campus, where she was re-triaged to Zuckerberg San Francisco General
11   Hospital and Trauma Center due to the seriousness of her orthopedic injuries.
12                   Ms. Norman’s injuries included a hip dislocation and multiple related fractures which

13   required a complex emergency surgery lasting hours. These injuries have required many months of

14   medical care and intense physical therapy which is ongoing even nine months after the accident.

15   Substantial future medical care is anticipated including the prospect of multiple hip replacement

16   surgeries over her lifetime. Ms. Norman’s quality of life has been unquestionably diminished.

17                                     CLASS ACTION ALLEGATIONS

18                   In addition to her individual claims, Plaintiff brings an action for injunctive relief on

19   behalf of herself and all others similarly situated, as well as the general public, pursuant to Rule 23(a),

20   and (b)(2) of the Federal Rules of Civil Procedure and seeks certification of the following Class against

21   Defendants for violations of California state laws:

22           All individuals in the State of California who will rent one of Defendant’s scooters.

23   Excluded from the Class are Defendants, as well as their officers, employees, agents or affiliates, and

24   any judge who presides over this action, as well as all past and present employees, officers and directors

25   of any of the Defendants. Plaintiff reserves the right to expand, limit, modify, or amend this Class

26   definition, including the addition of one or more subclasses, in connection with her motion for Class

27   certification, or at any other time, based upon, inter alia, changing circumstances and/or new facts

28   obtained during discovery.


                                                   10
                                        CLASS ACTION COMPLAINT
           Case 3:20-cv-06700-SK Document 1 Filed 09/24/20 Page 11 of 22




1                   Numerosity: The Class members are so numerous that joinder of all members is

2    impracticable. Plaintiff is informed and believes that the proposed Class contains hundreds of

3    thousands of individuals who have been harmed or otherwise exposed to Defendants’ conduct as

4    alleged herein. The precise number of Class members is unknown to Plaintiff.

5                   Existence and Predominance of Common Questions of Law and Fact: This action

6    involves common questions of law and fact, which predominate over any questions affecting individual

7    Class members. These common legal and factual questions include, but are not limited to, the

8    following:

9                   a.     Whether Defendants sold, marketed, leased or rented scooters that are
10          unreasonably dangerous for use on public roads;
11                  b.     Whether Defendants’ product literature fails to provide adequate warnings of
12          danger or instructs riders to operate the scooters in an unsafe manner;
13                  c.     Whether Defendants’ product literature misleads the public concerning the
14          safety of operating the scooters on public roads, the ability to safely comply with California
15          traffic laws and the ability to safely hand signal;
16                  d.     Whether Defendants knowingly sold, leased or rented scooters that were unsafe
17          for their intended use on public roads or knowingly provided inadequate or misleading product
18          literature;
19                  e.     Whether there are alternative means of signaling turns and/or stops on
20          Defendants’ scooters (i.e. simple turn signal lights) that would have removed the danger to
21          Plaintiff and the public;
22                  f.     Whether Defendants’ alleged conduct constitutes violations of the laws asserted;
23                  g.     Whether Defendants engaged in unfair, unlawful and/or fraudulent business
24          practices under the laws asserted;
25                  h.     Whether Defendants engaged in false or misleading advertising;
26                  i.     Whether the products manufactured or leased by Defendants were defective due
27          to the safety issues inherent in the design and rules of use;
28


                                                   11
                                        CLASS ACTION COMPLAINT
            Case 3:20-cv-06700-SK Document 1 Filed 09/24/20 Page 12 of 22




1                   j.      Whether Defendants breached the implied warranty of merchantability when

2           selling, leasing or renting scooters that could not safely be operated on public roads, or in

3           compliance with applicable rules or relevant California traffic laws.

4                   k.      Whether an injunction is necessary to prevent Defendants from continuing to

5           sell, lease or rent scooters for use on public roads that are unreasonably unsafe for such use or

6           are marketed with inadequate or misleading product literature.

7                   Typicality: Plaintiff’s claims are typical of the claims of the members of the Class

8    because, inter alia, all Class members have been deceived (or were likely to be deceived) by

9    Defendants’ false and deceptive conduct and were or could be injured by Defendant’s selling, leasing
10   or renting of inherently unsafe products. Plaintiff is advancing the same claims and legal theories on
11   behalf of herself and all members of the Class.
12                  Adequacy: Plaintiff will fairly and adequately protect the interests of the members of

13   the Class. Plaintiff has retained counsel experienced in complex consumer class action litigation, and

14   Plaintiff intends to prosecute this action vigorously. Plaintiff has no antagonistic or adverse interest to

15   those of the Class.

16                  Superiority: The nature of this action and the nature of laws available to Plaintiff and

17   the Class make the use of the class action format a particularly efficient and appropriate procedure to

18   afford relief to her and the Class for the wrongs alleged. The risk of inconsistent or varying

19   adjudications on the ultimate question as to whether the scooter vehicles can be operated safely in

20   compliance with California law is significant. Thousands of individuals operate the scooter vehicles

21   and are injured on an annual basis. Absent the class action, the risk of varying or contrasting verdicts

22   or adjudication of liability is significant. Such findings on liability at trial could engender a preclusive

23   effect or impact the claims of other similarly situated putative Class members.

24                  All Class members, including Plaintiff, were or will be exposed to one or more of

25   Defendants’ misleading, unsafe and unfair practices. All Class members were and are required to obey

26   all California traffic laws when operating a scooter manufactured, sold, leased or rented by Defendants

27   and all Class members are uniformly exposed to the design defect and inadequate and/or misleading

28   product literature associated with Defendants’ scooters that renders them patently unsafe to operate on


                                                   12
                                        CLASS ACTION COMPLAINT
               Case 3:20-cv-06700-SK Document 1 Filed 09/24/20 Page 13 of 22




1    public roadways. In addition, it can be reasonably presumed that all Class members, including, Plaintiff

2    affirmatively acted in response to the requirements of operation under the terms of Uber/Lime’s

3    customer lease agreements.

4                    Defendants keep extensive records of their customers, their contact information, and

5    their purchase, lease or rental histories, including maintaining email, phone and address records that

6    could be used to disseminate notice of this action in accordance with due process requirements.

7                                        FIRST CAUSE OF ACTION

8                                         Negligence/Gross Negligence
                                            (On behalf of Plaintiff)
9
10                   Plaintiff reincorporates and realleges all preceding paragraphs as though fully set forth

11   herein.

12                   At all relevant times, Defendants had an affirmative duty to provide a safe product to

13   their customers and to provide for the safety of their customers. Defendants as manufacturers, sellers,

14   lessors and renters of scooters that will be operated on city streets, had a duty to use appropriate

15   reasonable care to provide a safe riding experience for their customers.

16                   Defendants breached those duties by negligently providing scooters for use on public

17   roadways that could not be safely operated while obeying relevant traffic laws. Defendants knew that

18   the scooters would be used on public roadways in California, where operators would be required

19   pursuant to general safety standards, applicable rules and relevant traffic laws to drive the scooter with

20   one hand when signaling turns or deceleration, but failed to provide a safe way to operate the scooters

21   while obeying traffic laws.

22                   Defendants further breached their duty to Plaintiff by negligently failing to warn her of

23   the dangers posed by operating the vehicle in compliance with general safety standards, applicable

24   rules and California traffic laws, which Defendants knew would require Plaintiff to unsafely operate

25   the scooter with one hand.

26                   Despite warnings and instructions from Manufacturing Defendants that their scooters

27   could not safely be operated without both hands on the handlebars, Lime\Jump requires that its

28   customers obey all traffic laws including use of hand signals while turning or stopping. Despite


                                                   13
                                        CLASS ACTION COMPLAINT
               Case 3:20-cv-06700-SK Document 1 Filed 09/24/20 Page 14 of 22




1    knowledge that their scooters would be put into use on California roadways without functionality that

2    would allow operators to safely ride and comply with applicable rules and traffic laws including use of

3    hand signals while turning or stopping, Manufacturing Defendants sold or otherwise provided scooters

4    to its customers including Lime\Jump in California.

5                    As a direct and legal consequence of the negligence and gross negligence of Defendants,

6    Plaintiff was harmed and sustained significant injuries including acute trauma to her hip which has

7    required and will continue to require medical attention at great cost to Plaintiff. In addition, Plaintiff

8    has suffered mental, physical and nervous pain and suffering, all to her general damage in an amount

9    which will be proven at trial.
10                   As a direct and legal consequence of the negligence and gross negligence of Defendants,

11   Plaintiff was disabled and may be disabled in the future from attending to the duties of her future

12   occupation. Plaintiff has lost earnings and may continue to lose earnings in the future, all in an amount

13   that is currently unknown, but will be proven at trial.

14                                      SECOND CAUSE OF ACTION

15                      Strict Products Liability – Design and Manufacturing Defect
                                           (On behalf of Plaintiff)
16

17                   Plaintiff reincorporates and realleges all preceding paragraphs as though fully set forth

18   herein.

19                   Defendants designed, manufactured, sold, leased or rented the scooter Plaintiff was

20   riding when she was injured.

21                   At the time the scooter that Plaintiff was riding when she was injured left the control of

22   Defendants, it was dangerous and defective as a result of a design, manufacture, alteration, or

23   modification by Defendants.        The defects included the inability to signal either a turn or

24   deceleration/stopping without attempting to operate the scooter with one hand, which was an inherently

25   dangerous way to operate the scooter.

26                   Defendants knew and intended that the scooter would be purchased, rented, leased and

27   operated by members of the general public who would rely on the incorrect belief that Defendants had

28


                                                   14
                                        CLASS ACTION COMPLAINT
               Case 3:20-cv-06700-SK Document 1 Filed 09/24/20 Page 15 of 22




1    designed, manufactured, marketed and distributed the scooter in a safe manner and had also transmitted

2    any necessary and relevant warnings about the use of the scooter.

3                    Defendants have recklessly designed, manufactured, marketed, sold, leased and/or

4    rented the scooters with wanton and willful disregard for the health of Plaintiff and others, and with

5    malice, placing their economic interest above the health and safety of Plaintiff.

6                    The scooter used by Plaintiff was not substantially changed, modified, or altered at any

7    time and in any manner whatsoever prior to use and the scooter reached Plaintiff in a condition that

8    was unreasonably dangerous to her.

9                    At the time of Plaintiff’s accident, she was using the scooter in a manner that was
10   foreseeable by Defendants and in the manner in which the scooter was specifically intended to be used.
11                   At no time did Plaintiff have reason to believe that the scooter was in a condition not

12   suitable for its proper and intended use. Furthermore Plaintiff was not able to discover, nor could she

13   have discovered through the exercise of reasonable care, the defect inherent in the scooter nor should

14   Plaintiff have known that Defendants had manufactured and distributed the scooter in a such a way as

15   to increase the risk of harm or injury to persons using the scooters.

16                   Defendants designed, manufactured, sold, leased, and/or rented the scooters knowing

17   its manufacture or design were defective, causing the scooter to fail to perform as safely as an ordinary

18   consumer would expect when used in an intended or reasonably foreseeable manner.

19                   The risks inherent in the design of the scooter outweigh any benefits of that design.

20                   As a direct and legal consequence of this dangerous and defective condition, and the

21   failures by Defendants to warn about the dangerous and defective manufacture or design, Plaintiff was

22   injured and suffered damages as alleged. This dangerous and defective manufacture or design was a

23   substantial factor in causing Plaintiff’s harm.

24                                       THIRD CAUSE OF ACTION

25                    Strict Product Liability – Failure to Warn of Defective Condition
                                           (On behalf of Plaintiff)
26

27                   Plaintiff reincorporates and realleges all preceding paragraphs as though fully set forth

28   herein.


                                                   15
                                        CLASS ACTION COMPLAINT
            Case 3:20-cv-06700-SK Document 1 Filed 09/24/20 Page 16 of 22




1                    Defendants designed, manufactured, sold, leased or rented the scooter Plaintiff was

2    riding when she was injured.

3                    Defendants failed to provide adequate warnings or instructions concerning the

4    substantial risks of using the scooter as intended, which Defendants had actual or constructive

5    knowledge of at the time the scooters were being designed, manufactured, sold, rented and/or leased.

6                    The potential risks inherent in the normal operation of the scooters were known or

7    knowable by Defendants through the use of scientific and other knowledge available at the time of the

8    design, manufacture, sale, rental and/or leasing of the scooter. Defendants knew, or exercising

9    reasonable care, should have known that the potential and/or inherent risks presented a substantial
10   danger to the users of the scooters because Defendants possessed special knowledge of the design,
11   characteristics and assembly of the scooters.
12                   Plaintiff and other consumers did not have that specialized knowledge and would not

13   recognize that the scooter was dangerous or defective.

14                   In fact, Manufacturing Defendants’ own product literature demonstrates the knowledge

15   and/or constructive knowledge of all Defendants that their scooters could not be operated safely and

16   riders could not safely comply with applicable rules and relevant traffic laws including use of hand

17   signals while turning or stopping. Despite warnings and instructions from Manufacturing Defendants

18   that their scooters could not safely be operated without both hands on the handle bars, Lime\Jump’s

19   own product literature affirmatively requires that its customers obey all traffic laws including use of

20   hand signals while turning or stopping.

21                   Defendants intentionally, recklessly and maliciously misrepresented the safety, risks

22   and benefits of the scooters including Plaintiff’s scooter, understating the risks of using them as

23   intended, in order to advance their own financial interests, with wanton and willful disregard for the

24   safety of Plaintiff.

25                   Plaintiff was harmed and suffered the injuries and damages alleged as a direct and legal

26   result of Defendants’ failure to adequately warn and misleading literature concerning the inherent

27   dangers in operating the scooters on public roads. This lack of proper warning and/or misleading

28   literature was a substantial factor in causing Plaintiff’s harm.


                                                   16
                                        CLASS ACTION COMPLAINT
               Case 3:20-cv-06700-SK Document 1 Filed 09/24/20 Page 17 of 22




1                                       FOURTH CAUSE OF ACTION

2                                         Negligent Products Liability
                                            (On behalf of Plaintiff)
3

4                    Plaintiff reincorporates and realleges all preceding paragraphs as though fully set forth

5    herein.

6                    Defendants designed, manufactured, tested, produced, sold, leased and/or rented for use

7    by the public the scooter ridden by Plaintiff.

8                    Defendants owed duties of care to actual and potential customers with regard to the

9    scooters. These duties included, but were not limited to: designing, manufacturing, distributing, selling
10   renting and leasing the scooters in a fashion that was safe to consumers; designing and manufacturing
11   the scooters so as to reasonably minimize the potential for injury; labeling and providing instructions
12   regarding the use of the scooters so as to reasonably warn consumers of the potential for danger; and
13   reasonably applying knowledge and information from past incidents, or other experiences or
14   investigations, to provide for the safety of consumers with respect to the scooters.
15                   Defendants should have known or knew that the scooters were negligently and

16   carelessly manufactured, designed, labeled, delivered, and provided with warnings prior to sale,

17   leasing, renting or other means of distributing to consumers and that, if used by a member of the public

18   in the manner expected, would lead to serious and permanent injury.

19                   The condition of the scooters, including the scooter ridden by Plaintiff, was known to

20   Defendants and each of them could or should have discovered the unsafe condition through the exercise

21   of ordinary care and reasonable diligence, but that condition was not disclosed or made known to

22   purchasers or users of the scooters, including Plaintiff.

23                   None of the users of the scooters, including Plaintiff, knew of the defective condition of

24   the scooters or the inherent danger of using the scooters in their intended manner.

25                   In doing the acts alleged herein, Defendants violated statutes, rules, standards,

26   regulations, or guidelines applicable to Defendants’ conduct, including laws and regulations relating to

27   the manufacture, distribution, sale and leasing of the scooters.

28


                                                   17
                                        CLASS ACTION COMPLAINT
               Case 3:20-cv-06700-SK Document 1 Filed 09/24/20 Page 18 of 22




1                    The injuries and damages to Plaintiff were a direct and legal consequence of the

2    violations of the statutes, regulations, rules, standards and guidelines by Defendants.

3                    The statutes, regulations, rules, standards and guidelines violated by Defendants were

4    written to prevent the type of incidents and injuries that occurred in this matter and Plaintiff is among

5    the Class of persons the statutes, regulations, rules, standards and guidelines were written to protect.

6                    As a direct and legal consequence of the negligence and carelessness of the Defendants,

7    Plaintiff has suffered and continues to suffer serious and permanent physical and emotional injuries,

8    has expended and will continue to expend large sums of money for medical care and treatment, and

9    has other otherwise been physically and economically injured.
10                   The negligence and carelessness of Defendants was a substantial factor in causing the

11   injuries and damages alleged above.

12                                       FIFTH CAUSE OF ACTION

13                                        Negligent Misrepresentation
                                            (On behalf of Plaintiff)
14

15                   Plaintiff reincorporates and realleges all preceding paragraphs as though fully set forth

16   herein.

17                   Defendants represented to Plaintiff and the public that the scooters were safe for use on

18   public roadways while obeying traffic laws. Defendants’ scooters are not safe for use on public

19   roadways or while obeying traffic laws because there is no mechanism on the scooters to safely signal

20   turns or deceleration/stopping without taking the users hand off of the handle bars.

21                   Given the information available to Defendants, including without limitation

22   Manufacturing Defendants’ product literature instructing scooter operators to not take hands off the

23   handlebars, Defendants had no reasonable grounds for believing that the scooters were safe for use on

24   public roadways or while obeying traffic laws.

25                   Defendants intended that customers, including Plaintiff, rely on Defendants’

26   representations concerning the safety of their scooters when marketing, selling, renting, or leasing the

27   scooters.

28


                                                   18
                                        CLASS ACTION COMPLAINT
               Case 3:20-cv-06700-SK Document 1 Filed 09/24/20 Page 19 of 22




1                    Plaintiff reasonably relied on Defendants’ representations concerning the safety of their

2    scooters when she leased or rented the scooter in question and when she attempted to hand signal and

3    compliance with California traffic laws.

4                    As a direct and legal consequence of Defendants’ misrepresentations, Plaintiff has

5    suffered and continues to suffer serious and permanent physical and emotional injuries, has expended

6    and will continue to expend large sums of money for medical care and treatment, and has other

7    otherwise been physically and economically injured.

8                    Plaintiff’s reliance on Defendants’ misrepresentation was a substantial factor in causing

9    her harm.
10                                       SIXTH CAUSE OF ACTION

11                                        Breach of Implied Warranty
                                           (CLASS ALLEGATION)
12

13                   Plaintiff reincorporates and realleges all preceding paragraphs as though fully set forth

14   herein.

15                   Defendants impliedly warranted that the scooters, including the scooter ridden by

16   Plaintiff, were merchantable and were fit for the ordinary purpose for which they were intended.

17                   Plaintiff and Class members purchased, leased or rented the scooters from Defendants.

18                   At the time Plaintiff and Class members purchased, leased or rented the scooters from

19   Defendants, Defendants were in the business of selling, leasing or renting these goods and/or

20   Defendants held themselves out as having special knowledge or skill regarding these goods.

21                   When the scooters were used by Plaintiff and Class members, they were used in the

22   ordinary purpose for which they were intended.

23                   The scooters were not fit for the ordinary purposes for which these goods are sold, leased

24   or rented as they cannot be safely operated on public roads or in compliance with relevant traffic laws.

25                   Plaintiff and Class members relied on Defendants’ implied warranty of merchantability

26   in using the scooters.

27                   Defendants breached these implied warranties of merchantability because the scooters

28   were neither merchantable nor suited for its intended uses as warranted.


                                                   19
                                        CLASS ACTION COMPLAINT
            Case 3:20-cv-06700-SK Document 1 Filed 09/24/20 Page 20 of 22




1                    Defendants’ breach of their implied warranties resulted in the use of an unreasonably

2    dangerous product by Plaintiff and Class members, placing Plaintiff and Class members in jeopardy.

3                    As a direct and legal consequence of Defendants’ breach of their implied warranties,

4    Plaintiff and Class Members have and will continue to purchase and lease scooters that are

5    unreasonably unsafe and dangerous and unknowingly expose themselves to an extreme risk of injury

6    that they would not knowingly expose themselves to if they were aware of the inherently dangerous

7    condition of the scooters.

8                    As a result of Defendants’ breaches, Plaintiff and Class members have paid or will

9    continue to pay for the use of scooters that are unsafe to use on public roads or in accordance with
10   California traffic laws.
11                                        SEVENTH CAUSE OF ACTION

12                                        Violation Unfair Competition Law
                                     Business and Professions Code § 17200 et seq.
13                                             (CLASS ALLEGATION)

14                   Plaintiff repeats and re-alleges the allegations contained in every preceding paragraph

15   as if fully set forth herein.

16                   The UCL prohibits, and provides civil remedies for, unfair competition. Its purpose is

17   to protect both consumers and competitors by promoting fair competition in commercial markets for

18   goods and services. In service of that purpose, the Legislature framed the UCL’s substantive provisions

19   in broad, sweeping language.

20                   The UCL defines unfair business competition to include any “unlawful, unfair or

21   fraudulent” act or practice, as well as any “unfair, deceptive, untrue or misleading” advertising. Cal.

22   Bus. Prof. Code § 17200.

23                   By defining unfair competition to include any “any unlawful, unfair or fraudulent

24   business act or practice,” the UCL permits violations of other laws to be treated as unfair competition

25   that is independently actionable, and sweeps within its scope acts and practices not specifically

26   proscribed by any other law.

27                   A business act or practice is “unfair” under the UCL if it offends an established public

28   policy or is immoral, unethical, oppressive, unscrupulous or substantially injurious to consumers, and


                                                      20
                                           CLASS ACTION COMPLAINT
             Case 3:20-cv-06700-SK Document 1 Filed 09/24/20 Page 21 of 22




1    that unfairness is determined by weighing the reasons, justifications and motives of the practice against

2    the gravity of the harm to the alleged victims.

3                   Defendants’ conduct violates the UCL by fraudulently, unfairly, immorally, unethically,

4    and unscrupulously placing scooters into public use when Defendants know or should have known that

5    those scooters cannot be operated safely on public roads or while obeying California traffic laws.

6                   Defendants’ conduct was not motivated by any legitimate business or economic need or

7    rationale and the harm and adverse impact on consumers was neither outweighed nor justified by any

8    legitimate reason, justification, or motive.

9                   The harm to Plaintiff and Class members from Defendants’ unfair practices relating to
10   the failure to design or lease the scooters in a manner in which they could be operated safely greatly
11   outweighs the utility, if any, of those practices.
12                  The harm to Plaintiff and Class members outweighs the utility of Defendants’ practices.

13   There were reasonably available alternatives to further Defendant’s legitimate business interests, other

14   than the misleading and deceptive conduct described herein.

15                  As a result of Defendants’ violations of the UCL, Plaintiff and Class members will

16   continue to pay and lease scooters that are unreasonably unsafe and dangerous and unknowingly expose

17   themselves to an extreme risk of injury that they would not knowingly expose themselves to if they

18   were aware of the inherently dangerous condition of the scooters.

19                  As a result of Defendants’ violations of the UCL, Plaintiff and Class members have paid

20   or will continue to pay for the use of scooters that are unsafe to use in accordance with California traffic

21   laws.

22                                           PRAYER FOR RELIEF

23           WHEREFORE, Plaintiff and the Class demand a jury trial on all claims so triable and judgment

24   as follows:

25                  a.      Declaring Defendants’ failure to provide scooters that are safe for use on public

26           roads or in accordance with California traffic laws wrongful and unfair;

27

28


                                                   21
                                        CLASS ACTION COMPLAINT
            Case 3:20-cv-06700-SK Document 1 Filed 09/24/20 Page 22 of 22




1                   b.      An order on behalf of the general public enjoining Defendants from continuing

2           to employ unfair and deceptive business practices alleged in this complaint and any other acts

3           and practices proven at trial;

4                   c.      A public injunction removing the scooter vehicles from use until the public is

5           properly warned about their inherently dangerous condition, and/or until the scooter vehicles’

6           defective turn signaling system is replaced or rectified.

7                   d.      General and compensatory damages in an amount according to proof at trial;

8                   e.      Special damages in an amount according to proof at trial;

9                   f.      Punitive damages;
10                  g.      Interest and prejudgment interest as permitted by law;
11                  h.      Costs of litigation and expert costs incurred herein; and
12                  i.      Such other relief as this Court deems just and proper.
13                                       DEMAND FOR JURY TRIAL
14          Plaintiff and all others similarly situated herby demand a trial by jury on all issues in this
15   complaint that are so triable as a matter of right.
16   Dated: September 24, 2020                        CARLSON LYNCH LLP

17                                              By: /s/Todd D. Carpenter
                                                    Todd D. Carpenter (CA SBN 234464)
18                                                  tcarpenter@carlsonlynch.com
                                                    Scott G. Braden (CA SBN 305051)
19                                                  sbraden@carlsonlynch.com
                                                    1350 Columbia St., Ste. 603
20                                                  San Diego, CA 92101
                                                    Tel.: 619-762-1900
21                                                  Fax: 619-756-6991
22                                                    HINDMAN APC
                                                      Jesse Hindman (CA SBN 222935)
23                                                    jesse@hindmanapc.com
                                                      402 W. Broadway, Suite 1520
24                                                    San Diego, CA 92101
                                                      Tel: 619-255-4078
25
                                                      Counsel for Plaintiff and Proposed Class
26

27

28


                                                   22
                                        CLASS ACTION COMPLAINT
